Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 2, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

  160917-8(64)                                                                                              Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  SHERRIE DANIEL,                                                                                      Elizabeth M. Welch,
            Claimant-Appellant,                                                                                      Justices

  v                                                                SC: 160917-8
                                                                   COA: 343860; 343866
                                                                   Washtenaw CC: 17-000771-AE
  ANN ARBOR TRANSIT AUTHORITY, a/k/a
  ANN ARBOR TRANSPORTATION
  AUTHORITY, a/k/a ANN ARBOR AREA
  TRANSPORTATION AUTHORITY,
           Appellee,
  and
  DEPARTMENT OF TALENT AND ECONOMIC
  DEVELOPMENT/UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 4,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 2, 2021
         a0222
                                                                              Clerk